Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The application filed on June 29th, 2020 has been received and entered.
The Terminal Disclaimer filed on September 21st, 2021 has been approved.
Claims 1-20 now remain pending and are allowed with examiner’s amendment presented herein.
Information Disclosure Statement
The information disclosure statements filed on 06/29/2020; 11/12/2020; 12/30/2020; 07/02/2021 comply with the provisions of 37 CFR 1.97, 1.98. The complied IDS have been placed in the application file and the information referred to therein has been considered as to the merits. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Joseph Wolfe (Registration Number 73,173) on September 8th, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claims 6-7 and 13-14.	
Please amend claims 1, 8, and 15 as follows:
Claim 1 (Currently Amended) A method, comprising:
executing, by a computing device, a software application to access features for creating content items managed by a content management system, wherein the software application comprises a native component for managing resources locally and a resource bundle having non-native web code defining a web view for the software application;
loading, by the computing device, the non-native web code from the resource bundle into the native component to generate the web view;
detecting, by the web view, that a user created a new content item using the software application;
based on the detecting, sending, by the web view, a message to the native component through a native bridge linking the native component to the web view;
storing, by the native component, a local version of the new content item to the 
receiving, by the computing device, a request, via the web view, to retrieve the new content item from the content management system;
determining, by the computing device, that a network connection to the content management system is unavailable;
responsive to determining that the network connection to the content management system is unavailable, sending, by the web view, a second message through the native bridge to the native component requesting a local content item list identifying content items stored locally;
retrieving, by the computing device, the local version of the new content item from the , the retrieving comprising:
sending, by the native component, the local version of the new content item to the web view through the native bridge; and
presenting, by the computing device, the new content item to the user.

Claim 6 (Cancelled)

Claim 7 (Cancelled)

Claim 8 (Currently Amended) A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, causes a computing system to perform operations comprising:
executing, by a computing device, a software application to access features for creating content items managed by a content management system, wherein the software application comprises a native component for managing resources locally and a client resource bundle having non-native web code defining a web view for the software application;
loading, by the computing device, the non-native web code from the client resource bundle into the native component to generate the web view;

based on the identifying, sending, by the web view, a message to the native component through a native bridge linking the native component to the web view, the message indicating the new content item;
storing, by the native component, a local version of the new content item to the client resource bundle based on the message;
receiving, by the computing device, a request, via the web view, to retrieve the new content item from the content management system;
determining, by the computing device, that a network connection to the content management system is unavailable;
responsive to determining that the network connection to the content management system is unavailable, sending, by the web view, a second message through the native bridge to the native component requesting a local content item list identifying content items stored locally;
retrieving, by the computing system, the local version of the new content item from the client resource bundle, the retrieving comprising:
sending, by the native component, the local version of the new content item to the web view through the native bridge; and

presenting, by the computing system, the new content item via a display device associated with the computing system.



Claim 14 (Cancelled)

Claim 15 (Currently Amended) A system, comprising:
	one or more processors; and
	a memory having programming instructions stored thereon, which, when executed by the one or more processors, causes the system to perform operations comprising:
executing a software application to access features for creating content items managed by a content management system, wherein the software application comprises a native component for managing resources locally and a resource bundle having non-native web code defining a web view for the software application;
loading the non-native web code from the resource bundle into the native component to generate the web view;
detecting, by the web view, that a user created a new content item using the software application;
based on the detecting, sending, by the web view, a message to the native component through a native bridge linking the native component to the web view, causing the native component to store a local version of the new content item to the 
determining, by the web view, that a network connection to the content management system is unavailable;
through the native bridge to the native component for a local content item list identifying content items stored locally;
receiving, by the web view from the native component through the native bridge, the local content item list comprising a local version of the new content item; and
presenting the local content item list to the user.

--End--

Allowable Subject Matter
Claims 1-5, 8-12, and 15-20 are allowed and renumbered as 1-16.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Ligman et al. (U.S. Publication No. 2014/0136945), discloses rendering web or hybrid applications on computer systems and relates to rendering those applications natively. Moreover, Huang et al. (U.S. Patent No. 10,635,436), another prior art of record, discloses a compatibility method based on Hybrid, an adapter, an operation device, a system and a computer-readable storage medium, which could make different Hybrids mutually compatible, that is, one Hybrid framework could use components of another Hybrid framework, which saves the development cost of the development work and improves the development efficiency of the developer.. However, Ligman et al. and Huang et al., singularly or in combination, fail to teach or fairly suggest “detecting, by the web view, that a user created a new content item using the software application; based on the detecting, sending, by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        September 27th, 2021